DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Drawings
The drawings were received on 1/28/22.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (9,975,574) in view of Hiroshi (JP 2001-271864A).

an elastic body 73 configured to be provided between a steering rack and a steering rack housing 21, 22 that are axially displaced relative to each other, the elastic body being configured to be axially compressed by the steering rack and the steering rack housing and to expand radially outward when an interval between the steering rack and the steering rack housing decreases; and
wherein the elastic body expands to contact a side wall provided in one of the steering rack and steering rack housing, as shown in figure 7A.
Ohashi lacks a second member attached to an outer periphery of the elastic body in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one axial region.  Hiroshi is cited to teach a second member 25 attached to an outer periphery of an elastic body 11 in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one region.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the stopper of Ohashi to comprise a second member such as taught by Hiroshi in order to alter the load deflection characteristic of the stopper which would result in improving the dampening capability of the stopper. 
Hiroshi shows the second member 25 is a ring body having rigidity such that the second member does not contact the side wall when the elastic body expanding radially outward contacts the side wall.
As shown in figure 1 and paragraph [0010] of Hiroshi, the second member 25 is coupled to an annular mounting groove 15 provided in the elastic body such that an inner peripheral surface of the second member 25 is located about the same to an inner 
Re: claim 3, Hiroshi shows the ring body has a shape in which a dimension in a direction orthogonal to an axis is larger than an axial dimension.
Re: claim 5, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.
Re: claim 8, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.


Response to Arguments
Applicant's arguments filed on 1/28/22 have been fully considered but they are not persuasive.
Applicant argues that Hiroshi does not show the amended features.  However, figure 1 and paragraph [0010] of Hiroshi show the amended features as stated above.  
Claim 1 requires the following features which are met by Hiroshi:
 “a second member 25 attached to an outer periphery of the elastic body 11 in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one axial region (because the ring 25 is rigid in the same way as Applicant’s),
the second member 25 is a ring body having rigidity such that the second member does not contact the side wall when the elastic body expanding radially outward contacts the side wall (because the rigid ring 25 suppresses expansion; therefore, the one axial region would not be able to expand for the ring to contact the side wall when compared to other regions which are free to expand and contact the side wall.  This is the same as Applicant’s.).”
It is clear that the combination of Ohashi and Hiroshi meets the claimed features as stated above.  The rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657